DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a divisional of application 15/211730.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Claims 1, 3-11, and 13-20 are currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “during variable cycle low operating-line operation of the compressor” which is not supported by the original disclosure.  The specification describes a low operating-line operation in paras. 0006, 0028, and 0050, but the specification is silent regarding a variable cycle low operating-line operation or a variable cycle low op-line operation.
Therefore, claim 1 is rejected as including new matter and failing to comply with the written description requirement.
Claims dependent upon claim 1 are also rejected for including new matter and failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11 each recite “wherein the splitter airfoils have tips and the at least one of the rotor or stator stages containing the array of airfoil shaped splitter airfoils is designed at a lower solidity level above the splitter airfoil tips” which is unclear in two ways:
1) “above the splitter airfoil tips” is unclear as to whether this is toward the flowpath surface from which the splitter airfoils extend, i.e. toward the root of the splitter airfoils or toward a space outward of the tips since no relative direction is provided in the claims; this is especially unclear regarding splitter airfoils which are in a stator stage in which the splitter airfoils may extend from a wall which is radially inward or radially outward;
and 
2) “a lower solidity level” is unclear since the claim does not provide a relative basis or measure for determining whether a solidity level is low or high, i.e. no comparison or any other level of solidity is provided in the claim; therefore, one of ordinary skill is unable to determine what a lower solidity level is and to what the level is being compared.
Additionally, claims 1 and 11, recite “a low operating line operation (op-line operation)” which renders the claim indefinite because its unclear how low the operating line operation must be to infringe the claims. The specification merely nominally recites the limitation without explanation of the metes and bounds of a low operating line operation.  
Therefore claims 1 and 11 are indefinite.
All claims depending from claims 1 and 11 are also therefore indefinite and are rejected.
The term “substantially” in claims 4 and 14 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skill in the art would not be able to determine the scope of how much the axial position of the trailing edges of the splitter airfoils may be different than the axial position of the trailing edges of the rotor or stator airfoils and still be considered the same in claims 4 and 14.
Therefore, claims 4 and 14 are rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer 4991389 in view of Taylor GB630747 (hereafter Taylor).
Regarding independent claim 1: as best understood, Schafer discloses a variable-cycle compressor apparatus comprising:
an axial-flow compressor (low pressure compressor 12 Fig. 1, Col. 4 line 18-19), 
that discharges into a downstream flowpath (Col. 2 lines 20-24 which describes operating the compressor in a gas turbine engine; when operated, a compressor inherently generates a downstream fluid flow);
	at least one variable-cycle device (bleed valve 22, Fig. 1, Col. 4 lines 23-26, lines 41-44 which states valve position can vary from fully closed to fully open) operable to vary a choked flow capacity of the downstream flowpath (Col. 1 lines 23-26; Col 2 lines 56-58 to Col 3 lines 1-27 Col. 3 lines 51-67; Col. 4 lines 45-68; by varying the bleed open area, the resulting variation in compressor pressure ratio and fuel flow will vary a choked flow capacity of the downstream flow path) during a low operating line of the compressor (in Fig. 2, using the variable bleed valve allows operation at a low operating line PI which is about 5% in pressure ratio below the steady-state operating line SS; col 6 lines 5-16, 41-51);
	wherein the variable-cycle compressor apparatus includes: 
		a rotor comprising at least one rotor stage including a rotatable disk defining a rotor flowpath surface and an array of axial-flow rotor airfoils extending outward from the rotor flowpath surface (Schafer’s Fig. 1 as a schematic featuring a low pressure (12) and high pressure (14) compressor doesn’t show a separate disk and rotor airfoils but axial compressors typically include a rotor disk(s) and an array of rotor airfoils (as evidenced by Giffin et al. 5680754 Fig. 1 which shows in more detail rotor disks 49 and 57 with rotor airfoils 48 and 56, respectively, extending from the disks, and discussed in Col. 1 lines 39-51); and 
increased compressor efficiency during variable cycle low operating line operation of the compressor (using the variable bleed valve to keep the low operating line PI closer to the steady-state operating line SS in Fig. 2 increases efficiency by staying closer to the stall line since the closer the compressor operating line is to the stall line, the better the engine performance, and it is desirable to maintain the compressor pressure ratio at an approximately constant safe distance below the stall line over the entire operating range of the engine per col 1 lines 37-41).
	Shafer is silent regarding:
at least one stator stage comprising a wall defining a stator flowpath surface, and
an array of axial-flow stator airfoils extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil-shaped splitter airfoils extending from at least one of the flowpath surfaces thereof, the splitter airfoils alternating with the rotor or stator airfoils of the corresponding stage, wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the rotor or stator airfoils of the corresponding stage; and 
wherein the splitter airfoils have tips and the at least one of the rotor or stator stages containing the array of airfoil shaped splitter airfoils is designed at a lower solidity level above the splitter airfoil tips providing aerodynamic choking relief with the splitter airfoils suppressing any tendency for hub flow separation.
Taylor teaches a multi-stage axial flow compressor (Complete Specification, Col. 1 lines 18-19) wherein the compressor comprises:
at least one stator stage comprising a wall (inner shroud ring comprised of platforms 13, Fig. 2; Complete Specification Col. 2 lines 83-88) defining a stator flowpath surface (labeled annotated Fig. 2), and
an array of axial-flow stator airfoils (stator airfoils 11, Fig. 2) extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils (15 Fig. 2) extending from at least one of the flowpath surfaces thereof,
the splitter airfoils (15 auxiliary blade Fig. 2) alternating with the rotor or stator airfoils (11 main blades Fig. 2) of the corresponding stage (splitter airfoils 15 alternate with stator airfoils 11 in Fig. 2),
wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the airfoils of the at least one stage (Fig. 3 shows the chord of splitter airfoils 15 is shorter than the chord of stator airfoils 11 (Complete Specification Col. 2 lines 100-102);  Fig. 2 shows the span or radial length of splitter airfoils 15 are shorter than the span or radial length of stator airfoils 11 (Complete Specification Col. 2 lines 95-99)); and
wherein the splitter airfoils have tips (labeled in annotated Fig. 2) and the at least one of the rotor or stator stages containing the array of airfoil shaped splitter airfoils is designed at a lower solidity level (as best understood as and referring to the instant application specification definition of solidity as c/s, i.e. ratio of blade chord c to circumferential spacing s, solidity decreases when spacing s increases for a constant chord c value, while solidity increases when spacing s decreases for a constant chord c value such that in order for two adjacent airfoils to have a lower solidity level than two other adjacent airfoils a, the first two airfoils are spaced closer together than the other pair of adjacent airfoils) above the splitter airfoil tips (as best understood as outward from the tips in a direction away from the flowpath surface from which the splitter airfoils extend: in annotated Fig. 2 at a position radially inward of the tips a splitter airfoil 15 is separated from the adjacent stator airfoil 11 by a smaller spacing than the stator airfoil 11 is separated by another adjacent stator airfoil 11 at a position that is radially outward of the tips in a direction away from the stator flowpath surface, which means the solidity radially outward of the tips is lower than the solidity radially inward of the tips, i.e. a lower solidity level above the splitter airfoil tips) providing aerodynamic choking relief (having a lower solidity due to the larger spacing radially outward of the tips provides choking relief) with the splitter airfoils suppressing any tendency for hub flow separation (the object of having the shorter splitter airfoils between the stator airfoils is to prevent or delay stalling, i.e. hub flow separation, in the high camber section of the airfoils which is at the inner radius of the airfoils (per col 1 of Complete Specification lines 35-45) since when mass-flow is decreased, the angle of incidence on the inner radius increases more rapidly than at larger radii, and the conditions giving rise to stalling therefore occur, beginning at the inner ends of the airfoils (per col 1 of Complete Specification lines 18-31).


    PNG
    media_image1.png
    619
    748
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer to include the main blade airfoils and splitter airfoils in a stage arrangement with a flow surface, blade lengths and chords as taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding independent claim 11: Schafer discloses a gas turbine engine (10 Fig. 1), comprising:
an axial-flow compressor (low pressure compressor 12 Fig. 1, Col. 4 line 18-19), 
that discharges into a downstream flowpath (Col. 2 lines 20-24 which describes operating the compressor in a gas turbine engine; when operated, a compressor inherently generates a downstream fluid flow);
	at least one variable-cycle device (bleed valve 22, Fig. 1, Col. 4 lines 23-26, lines 41-44 which states valve position can vary from fully closed to fully open) operable to vary a choked flow capacity of the downstream flowpath (Col. 1 lines 23-26; Col 2 lines 56-58 to Col 3 lines 1-27 Col. 3 lines 51-67; Col. 4 lines 45-68; by varying the bleed open area, the resulting variation in compressor pressure ratio and fuel flow will vary a choked flow capacity of the downstream flow path) throughout operation of the axial-flow compressor (by varying the bleed open area, the resulting variation in compressor pressure ratio and fuel flow will vary a choked flow capacity of the downstream flowpath throughout operation of the compressor) and at least during a low op-line operation of the axial-flow compressor (in Fig. 2, using the variable bleed valve allows operation at a low operating line PI which is about 5% in pressure ratio below the steady-state operating line SS; col 6 lines 5-16, 41-51);
	wherein the axial flow compressor includes: 
		a rotor comprising at least one rotor stage including a rotatable disk defining a rotor flowpath surface and an array of axial-flow rotor airfoils extending outward from the flowpath surface (Schafer’s Fig. 1 as a schematic featuring a low pressure (12) and high pressure (14) compressor doesn’t show a separate disk and rotor airfoils but axial compressors typically include a rotor disk(s) and an array of rotor airfoils (as evidenced by Giffin et al. 5680754 Fig. 1 which shows in more detail rotor disks 49 and 57 with rotor airfoils 48 and 56, respectively, extending from the disks, and discussed in Col. 1 lines 39-51);
a combustor (20, Fig. 1) disposed in the downstream flowpath; and 
a turbine (14, Fig. 1) disposed in the downstream flowpath, downstream of the combustor and mechanically coupled to the compressor (Col. 4 lines 18-23); and
increased compressor efficiency during the low op-line operation of the axial-flow compressor (using the variable bleed valve to keep the low operating line PI closer to the steady-state operating line SS in Fig. 2 increases efficiency by staying closer to the stall line since the closer the compressor operating line is to the stall line, the better the engine performance, and it is desirable to maintain the compressor pressure ratio at an approximately constant safe distance below the stall line over the entire operating range of the engine per col 1 lines 37-41).

	Shafer is silent regarding:
at least one stator stage comprising a wall defining a stator flowpath surface, and
an array of axial-flow stator airfoils extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils extending from at least one of the flowpath surfaces thereof, the splitter airfoils alternating with the rotor or stator airfoils of the corresponding stage, wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the rotor or stator airfoils of the corresponding stage; and
wherein the splitter airfoils have tips and the at least one of the rotor or stator stages containing the array of airfoil shaped splitter airfoils is designed at a lower solidity level above the splitter airfoil tips providing aerodynamic choking relief with the splitter airfoils suppressing any tendency for hub flow separation.
Taylor teaches a multi-stage axial flow compressor (Complete Specification, Col. 1 lines 18-19) wherein the compressor comprises:
at least one stator stage comprising a wall (inner shroud ring comprised of platforms 13, Fig. 2; Complete Specification Col. 2 lines 83-88) defining a stator flowpath surface (labeled annotated Fig. 2), and
an array of axial-flow stator airfoils (stator airfoils 11, Fig. 2) extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils (15 Fig. 2) extending from at least one of the flowpath surfaces thereof,
the splitter airfoils (15 auxiliary blade Fig. 2) alternating with the rotor or stator airfoils (11 main blades Fig. 2) of the corresponding stage (splitter airfoils 15 alternate with stator airfoils 11 in Fig. 2),
wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the airfoils of the at least one stage (Fig. 3 shows the chord of splitter airfoils 15 is shorter than the chord of stator airfoils 11 (Complete Specification Col. 2 lines 100-102);  Fig. 2 shows the span or radial length of splitter airfoils 15 are shorter than span or radial length of stator airfoils 11 (Complete Specification Col. 2 lines 95-99)); and
wherein the splitter airfoils have tips (labeled in annotated Fig. 2) and the at least one of the rotor or stator stages containing the array of airfoil shaped splitter airfoils is designed at a lower solidity level (as best understood as and referring to the instant application specification definition of solidity as c/s, i.e. ratio of blade chord c to circumferential spacing s, solidity decreases when spacing s increases for a constant chord c value, while solidity increases when spacing s decreases for a constant chord c value such that in order for two adjacent airfoils to have a lower solidity level than two other adjacent airfoils a, the first two airfoils are spaced closer together than the other pair of adjacent airfoils) above the splitter airfoil tips (as best understood as outward from the tips in a direction away from the flowpath surface from which the splitter airfoils extend: in annotated Fig. 2 at a position radially inward of the tips a splitter airfoil 15 is separated from the adjacent stator airfoil 11 by a smaller spacing than the stator airfoil 11 is separated by another adjacent stator airfoil 11 at a position that is radially outward of the tips in a direction away from the stator flowpath surface, which means the solidity radially outward of the tips is lower than the solidity radially inward of the tips, i.e. a lower solidity level above the splitter airfoil tips) providing aerodynamic choking relief (having a lower solidity due to the larger spacing radially outward of the tips provides choking relief) with the splitter airfoils suppressing any tendency for hub flow separation (the object of having the shorter splitter airfoils between the stator airfoils is to prevent or delay stalling, i.e. hub flow separation, in the high camber section of the airfoils which is at the inner radius of the airfoils (per col 1 of Complete Specification lines 35-45) since when mass-flow is decreased, the angle of incidence on the inner radius increases more rapidly than at larger radii, and the conditions giving rise to stalling therefore occur, beginning at the inner ends of the airfoils (per col 1 of Complete Specification lines 18-31).

    PNG
    media_image2.png
    619
    679
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer to include the main blade airfoils and splitter airfoils in a stage arrangement with a flow surface, blade lengths and chords as taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 4 and 14, as best understood, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the splitter airfoils are positioned such that their trailing edges are at substantially the same axial position as the trailing edges of the rotor or stator airfoils, relative to the corresponding flowpath surface.
Taylor teaches wherein the splitter airfoils are positioned such that their trailing edges are at the same axial position as the trailing edges of the rotor or stator airfoils, relative to the corresponding flowpath surface (Complete Specification Col. 2 lines 104-111, annotated Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to include the trailing edges of the airfoils to be at the same axial position as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 5 and 15, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the span dimension of the splitter airfoils is 50% or less of the span dimension of the corresponding rotor or stator airfoils.
Taylor teaches wherein the span dimension of the splitter airfoils is 50% or less of the span dimension of the corresponding rotor or stator airfoils (Complete Specification Col. 2 lines 95-99).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the span of the splitter airfoils be 50% or less than the span of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 6 and 16, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the span dimension of the splitter airfoils is 30% or less of the span dimension of the corresponding rotor or stator airfoils.
Taylor teaches wherein the span dimension of the splitter airfoils is 30% or less of the span dimension of the corresponding rotor or stator airfoils (Complete Specification Col. 2 lines 95-99 where it is interpreted “somewhat less than half the length” includes lengths of 30% or less).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the span of the splitter airfoils be 30% or less than the span of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 7, 8, 17 and 18, Schafer in view of Taylor teaches all that is claimed in claims 5, 1, 16, and 11 respectively, as discussed above, but does not teach as discussed so far wherein the chord dimension of the splitter airfoils at the roots thereof is 80% or less of the chord dimension of the corresponding rotor or stator airfoils at the roots thereof.
Taylor teaches wherein the chord dimension of the splitter airfoils at the roots thereof is 80% or less of the chord dimension of the corresponding rotor or stator airfoils at the roots thereof (Complete Specification Col. 2 lines 100-104).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the chord of the splitter airfoils be 80% or less than the chord of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 9 and 19, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the compressor includes multiple stator and rotor stages, and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor. 
Taylor teaches wherein the compressor includes multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor (annotated Fig. 1).

    PNG
    media_image3.png
    427
    775
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have included multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 10 and 20, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the at least one stage of the rotor or stator stages is an aft-most rotor or stator stage of the compressor.
Taylor teaches wherein the at least one stage of the rotor or stator stages is an aft-most rotor or stator stage of the compressor (in annotated Fig. 1 the aft-most stage includes splitter airfoils).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have included multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Taylor as applied to claims 1 and 11, respectively, above, and further in view of Sheets 4981414.
Regarding claims 3 and 13, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above but does not explicitly teach each splitter airfoil is located between two adjacent rotor or stator airfoils.
Sheets teaches a method for producing fluid pressure from mechanical energy using a turbomachine type apparatus which includes compressors. (Abstract) Sheets teaches each splitter airfoil (part blade 86 Fig. 11) is located midway (Col. 31 lines 55-58) between two adjacent rotor or stator airfoils (solid blades 84 Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the splitter airfoils located midway between the adjacent rotor or stator airfoils in order to increase the solidity of the flow channels between the splitter airfoil and the adjacent rotor or stator airfoils as taught by Sheets. (Col. 31 lines 53-58, Fig. 11).

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Regarding claims 4 and 14, the Examiner notes that the term “’substantially equal’ is a term of degree, and that its acceptability depends on "whether one of ordinary skill in the art would understand what is claimed ... in light of the specification", even if experimentation may be needed.” See In W.L. Gore & Associates, Inc. v. Garlock, Inc., No. 87-1296, 842 F.2d 1275, 1282 (Fed.Cir.1988). Thus, while the term substantially may be a term of approximation, whether the term is acceptable is dependent on whether an ordinary skilled worker would be able to understand what is claimed. Unlike In re Nehrenberg, 280 F.2d 161 (C.C.P.A. 1960) and In re Mattison, 509 F.2d 563 (C.C.P.A. 1975), where the Court found the specification provided enough disclosure to determine the scope of the approximate claim language “substantially”, here, the Applicant, does not discuss the term substantially at all. In fact, the term substantially never appears in the specification. 
Regarding the Claim Rejections under 35 USC §103, Applicant argues that Schafer discloses a bleed modulation for transient engine operation (not low operating line operation), however Schafer shows a low operating line PI in Fig. 2 achieved using the variable bleed valve. In addition, as shown in Fig. 1 of Schafer and per col 4 lines 36-44, there is a function generator 24 which generates a steady-state bleed position signal BSS from an empirically developed steady-state bleed schedule. BSS indicates the desired steady-state position of the bleed valve 22, which may be anywhere from fully closed to 100% open. Therefore, the bleed valve 22 of Schafer is modulated during steady state operation and not just during transients.
Applicant argues Taylor does not solve the deficiencies of Schafer, but as shown above in the 103 rejections, Taylor clearly teaches the claimed splitter airfoils which reduce the tendency for hub flow separation and reduced solidity which provides choking relief.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   


/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741